[Cite as In re B.C., 2022-Ohio-1298.]




                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                            WASHINGTON COUNTY

IN THE MATTER OF:                     :
                                      :
        B.C.,                         :           Case No. 21CA18
                                      :
        Adjudicated Delinquent Child. :
                                      :
                                      :           DECISION AND JUDGMENT
                                      :           ENTRY

                                        APPEARANCES:

Lauren Hammersmith, Assistant State Public Defender, Columbus, Ohio, for
Appellant.

Kelsey R. Riffle, Washington County Assistant Prosecuting Attorney,
Marietta, Ohio, for Appellee.

Smith, P.J.

        {¶1} Appellant, B.C., appeals the trial court’s decision that (1)

committed him to the legal custody of the Department of Youth Services

(DYS) for a minimum period of 12 months and a maximum period not to

exceed his attainment of the age of 21, and (2) placed him on probation as a

community control condition. Appellant raises three assignments of error.

First, Appellant argues that the juvenile court imposed a void dispositional

order. Appellant alleges that the juvenile statutes do not allow juvenile

courts to enter a dispositional order that both commits a child to DYS and
Washington App. No. 21CA18                                                      2


that places the child on court supervised probation as a community control

condition. Alternatively, Appellant contends that the trial court plainly erred

by committing him to DYS and by placing him on probation as a community

control condition. Appellant asserts that the trial court plainly erred by

determining that the juvenile dispositional statutes permitted it to impose

both a DYS commitment and a term of court supervised probation as a

community control condition. Last, Appellant argues that he did not receive

the effective assistance of counsel. Appellant claims that trial counsel was

ineffective for failing to object to the court’s dispositional order that

imposed both a DYS commitment and a term of court supervised probation

as a community control condition. After our review of the record, we do not

agree with any of Appellant’s arguments. Accordingly, we overrule

Appellant’s three assignments of error and affirm the trial court’s judgment.

                                     FACTS

      {¶2} On June 24, 2021, a complaint was filed that alleged Appellant

to be a delinquent child for engaging in conduct that would constitute the

following criminal offenses, if committed by an adult: (1) rape, in violation

of R.C. 2907.02(A)(1)(c), a first-degree felony; (2) rape, in violation of R.C.

2907.02(A)(1)(b), a first-degree felony; and (3) gross sexual imposition, in

violation of R.C. 2907.05(A)(1), a fourth-degree felony.
Washington App. No. 21CA18                                                      3


      {¶3} Appellant later admitted the allegations of the second count of

the complaint, rape, in violation of R.C. 2907.02(A)(1)(b), and the trial court

dismissed the two remaining counts.

      {¶4} On September 23, 2021, the court held a dispositional hearing.

At the start, the probation officer stated that he believes that committing

Appellant to DYS for one year with a recommendation that he receive

treatment at Paint Creek “is probably the best disposition” to rehabilitate

Appellant. The state likewise asked the court to commit Appellant to DYS

and stated that it “would support the recommendation that [Appellant] go to

Paint Creek as well.” Appellant’s counsel indicated that he did not “have

anything to add.” Additionally, neither Appellant’s father nor Appellant

stated that they had anything to say.

      {¶5} The court then stated: “Well, the Court in this matter, having

discussed it along the way at the various hearings with counsel for the state

and defense, is going to honor the agreement that was reached prior to

[Appellant] entering an admission to count two.” The court announced that

it would commit Appellant to DYS for a minimum period of one year and a

maximum period not to exceed the age of 21. The court additionally

recommended that Appellant be placed in a sex offender rehabilitation

program at Paint Creek. The court informed Appellant that the treatment
Washington App. No. 21CA18                                                     4


program ranges from 12 to 18 months and that Appellant’s release date

would depend upon his treatment progress. The court further stated that it

will place Appellant “on community control including probation” upon his

release. The court explained that it will “place him on it now, but it won’t

be in effect really until you’re released.” The court advised Appellant that

when he is released, Appellant will “have a parole officer and a probation

officer assigned to you, to monitor you, make sure you’re following the

rules, and staying out of trouble.”

      {¶6} The court asked the parties whether they had anything further to

add, and Appellant’s counsel, Appellant, and Appellant’s father stated that

they did not have anything to add or any questions to ask.

      {¶7} The court subsequently journalized its dispositional order that

committed Appellant to DYS’s legal custody for an indefinite term

consisting of a minimum period of 12 months and a maximum period not to

exceed the age of 21. The court also placed Appellant on community

control by placing him “on probation until further order of the Court subject

to the general supervision and control of the Washington County Juvenile

Probation Department.” The court further recommended and “approve[d]”

Appellant for the “sex offender program at Paint Creek.” This appeal

followed.
Washington App. No. 21CA18                                                       5


                        ASSIGNMENTS OF ERROR

I.     THE    JUVENILE  COURT   EXCEEDED    ITS
       STATUTORY AUTHORITY AND UNDERMINED
       THE EXECUTIVE BRANCH WHEN IT COMMITTED
       B.C. TO DYS AND PLACED HIM ON A TERM OF
       COURT PROBATION FOR THE SAME CHARGE.

II.    A     CONFLICT     EXISTS    BETWEEN      THE
       DISPOSITIONAL OPTIONS IN R.C. 2152.19(A) AND
       2152.22(A), BUT THE SPECIFIC PROVISION IN R.C.
       2152.22(A) PREVAILS, AND THE JUVENILE COURT
       ABUSED ITS DISCRETION BY COMMITTING B.C.
       TO DYS AND PLACING HIM ON PROBATION FOR
       THE SAME OFFENSE.

III.   B.C. WAS DENIED EFFECTIVE ASSISTANCE OF
       COUNSEL.
                         ANALYSIS

            FIRST AND SECOND ASSIGNMENTS OF ERROR

       {¶8} Appellant’s first and second assignments of error involve related

issues. For ease of discussion, we consider them together.

       {¶9} In his first assignment of error, Appellant argues that the trial

court erred as a matter of law by committing him to the legal custody of

DYS and by placing him on court-supervised probation. Appellant contends

that after a juvenile court commits a delinquent child to the legal custody of

DYS, the juvenile court “relinquishes control with respect to the child except

for granting judicial release or juvenile sex offender classification.”

Appellant asserts that after a child completes the prescribed minimum
Washington App. No. 21CA18                                                      6


commitment, a juvenile court can only “grant the child judicial release to

DYS supervision, not court supervision.” Appellant thus claims that a

juvenile court cannot commit a child to the legal custody of DYS and order

the child to serve a term of court-supervised probation. Appellant therefore

alleges that the trial court’s dispositional order is void.

      {¶10} In his second assignment of error, Appellant argues that the

trial court abused its discretion by committing him to DYS and by placing

him on probation. Appellant contends that the trial court abused its

discretion by failing to “abide by the rules of statutory interpretation when

imposing [its] disposition.” Appellant asserts that committing the child to

DYS, as R.C. 2152.16 permits, and placing the child on probation, as R.C.

2152.19(A)(4)(a) permits, create a conflict.

      {¶11} Appellant claims that a conflict exists because when a juvenile

court commits a child to DYS under R.C. 2152.16, R.C. 2152.22 limits the

court’s authority to impose additional orders. Appellant argues that R.C.

2152.22 does not allow a trial court to impose a term of probation upon a

child who is committed to the legal custody of DYS. Appellant therefore

contends that R.C. 2152.22 conflicts with R.C. 2152.19(A)(4). Appellant

asserts that when two statutes conflict, courts must apply the specific

provision over the general provision. Appellant contends that R.C. 2152.22
Washington App. No. 21CA18                                                        7


is the specific provision that prevails over the general provision, R.C.

2152.19(A)(4).

      {¶12} Appellant claims that once the trial court committed him to the

legal custody of DYS, the court relinquished “authority and jurisdiction to

DYS to care and provide for the child’s rehabilitation.” Appellant thus

argues that the trial court had no authority to impose a term of probation as a

community control condition under R.C. 2152.19(A)(4).

      {¶13} The state asserts that Appellant failed to raise any of these

issues during the trial court proceedings and that he, therefore, forfeited the

right to raise them on appeal. The state additionally contends that Appellant

agreed to the disposition that the trial court imposed as part of a negotiated

plea deal. The state thus claims that Appellant invited any error that may

have occurred.

      {¶14} The state further argues that even if Appellant had preserved

the issues for appeal, his arguments lack merit. The state notes that juvenile

courts have broad discretion when choosing among the dispositional options

and that R.C. 2152.19(A) gives juvenile courts authority to impose probation

as a term of community control, “in addition to any other disposition

authorized or required by” R.C. Chapter 2152. R.C. 2152.19(A)(4)(a). The

state therefore claims that the juvenile statutes do not prevent trial courts
Washington App. No. 21CA18                                                       8


from ordering a delinquent child to serve both a commitment to DYS and a

term of probation for a delinquency adjudication.

                           VOID VS. VOIDABLE

      {¶15} We initially observe that Appellant asserts that the trial court’s

dispositional order is void under void sentence doctrine. However, in 2020,

the Ohio Supreme Court overruled its sentencing cases that had held that a

sentence is void when a trial court lacks statutory authority to impose it.

State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776;

State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248,

¶ 42. Therefore, reviewing courts no longer recognize sentences as void

when imposed without statutory authority. Rather, “[a] sentence is void only

if the sentencing court lacks jurisdiction over the subject matter of the case

or personal jurisdiction over the accused.” Henderson at ¶ 27. Any other

error in sentencing, including an error in applying the sentencing statutes,

renders the sentence voidable, not void. Id.

      {¶16} Consequently, we summarily reject Appellant’s assertion that

the trial court’s dispositional order is void for allegedly failing to comply

with the juvenile dispositional statutes. We may, however, review whether

the court’s dispositional order is voidable.
Washington App. No. 21CA18                                                                                                              9


                                                      PLAIN ERROR

           {¶17} We note, as does Appellee, that Appellant did not raise any

objection to the court’s decision to commit Appellant to DYS and to impose

probation as a community control condition.1 Thus, during the trial court

proceedings, Appellant did not argue that the juvenile statutes prohibited the

trial court from imposing this disposition.

           {¶18} It is well-settled that a party may not raise any new issues or

legal theories for the first time on appeal. Stores Realty Co. v. Cleveland, 41

Ohio St.2d 41, 43, 322 N.E.2d 629 (1975). Thus, a litigant who fails to raise

an argument before the trial court forfeits the right to raise that issue on

appeal. Independence v. Office of the Cuyahoga Cty. Executive, 142 Ohio

St.3d 125, 2014-Ohio-4650, 28 N.E.3d 1182, ¶ 30 (stating that “an appellant

generally may not raise an argument on appeal that the appellant has not

raised in the lower courts”); State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, 19 N.E.3d 900, ¶ 21 (explaining that defendant forfeited his

constitutional challenge by failing to raise it during trial court proceedings);

Gibson v. Meadow Gold Dairy, 88 Ohio St.3d 201, 204, 724, N.E.2d 787



1
 We note that the state also argues that Appellant invited any error associated with the dual disposition by negotiating an agreement
with the state and by agreeing to the disposition. The dispositional hearing transcript suggests that the parties and the court engaged in
some off-the-record discussions regarding the disposition of the case. The record does not clearly indicate, however, whether
Appellant agreed to the DYS commitment with the sex-offender treatment recommendation plus the probation term, or whether
Appellant only agreed to the DYS commitment with the sex-offender treatment recommendation. For this reason, we do not consider
whether the invited error doctrine prevents Appellant from challenging the trial court’s dispositional order.
Washington App. No. 21CA18                                                          10


(2000) (concluding that party waived arguments for purposes of appeal

when party failed to raise those arguments during trial court proceedings);

State ex rel. Gutierrez v. Trumbull Cty. Bd. of Elections, 65 Ohio St.3d 175,

177, 602 N.E.2d 622 (1992) (explaining that an appellant cannot “present *

* * new arguments for the first time on appeal”). Accord State ex rel. Jeffers

v. Athens Cty. Commrs., 4th Dist. Athens No. 15CA27, 2016-Ohio-8119,

fn.3 (stating that “[i]t is well-settled that failure to raise an argument in the

trial court results in waiver of the argument for purposes of appeal”); State v.

Anderson, 4th Dist. Washington No. 15CA28, 2016-Ohio-2704, ¶ 24

(explaining that “arguments not presented in the trial court are deemed to be

waived and may not be raised for the first time on appeal”).

      {¶19} When an adjudicated delinquent child “forfeits the right to

assert an error on appeal by failing to bring it to the trial court’s attention in

the first instance, an appellate court applies plain error review.” State v.

Jones, 160 Ohio St.3d 314, 2020-Ohio-3051, 156 N.E.3d 872, ¶ 17,

citing State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860,

¶ 21-22; State v. Morgan, 153 Ohio St.3d 196, 2017-Ohio-7565, 103 N.E.3d

784, ¶ 49 (determining that criminal plain error standard also applies to

juvenile delinquency appeals); State v. Perry, 4th Dist. Pike No. 16CA863,

2017-Ohio-69, ¶ 14 (failure to object to during trial court proceedings
Washington App. No. 21CA18                                                      11


forfeits sentencing issues absent plain error). Under the plain error standard

of review, an appellant must demonstrate each of the following: (1) an error

occurred; (2) the error was “ ‘an “obvious” defect in the trial proceedings’ ”;

and (3) the error affected the appellant’s substantial rights, i.e., a reasonable

probability exists that the error affected the outcome of the trial court

proceedings. State v. LaRosa, 165 Ohio St.3d 346, 2021-Ohio-4060, 179

N.E.3d 89, ¶ 40 (noting that appellant bears burden to demonstrate plain

error); State v. Kirkland, 160 Ohio St.3d 389, 2020-Ohio-4079, 157 N.E.3d

716, ¶ 71 and ¶ 72, quoting State v. Barnes, 94 Ohio St.3d 21, 27, 759

N.E.2d 1240 (2002) (stating that a “plain” error is an “obvious” error); State

v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 22

(concluding that error affects substantial rights when reasonable probability

exists that error affected the outcome of the trial court proceedings).

      {¶20} Even when an appellant establishes all of the elements

necessary to demonstrate plain error, appellate courts are not required to

correct the error. Rogers at ¶ 23. Instead, appellate courts have discretion

when deciding whether to correct plain error. Jones at ¶ 17. The Ohio

Supreme Court has “admonished [appellate] courts to notice plain error

‘with the utmost caution, under exceptional circumstances and only to

prevent a manifest miscarriage of justice.’ ” Barnes, 94 Ohio St.3d at 27,
Washington App. No. 21CA18                                                       12


quoting State v. Long 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph

three of the syllabus.

      {¶21} In the case at bar, we do not believe that Appellant has

established that the circumstances require us to correct a plain error. First,

Appellant has not shown that an obvious error occurred. Appellant has not

cited any previous cases that have held that a juvenile court cannot impose

both a DYS commitment and a term of community control consisting of

court supervised probation that takes effect upon the child’s release from

DYS. In fact, the Third District Court of Appeals has rejected the same

arguments that Appellant raises in this appeal. In re A.F., 3rd Dist. Defiance

No. 4-20-06, 2020-Ohio-4622, ¶ 39, appeal not allowed, 161 Ohio St.3d

1410, 2021-Ohio-106, 161 N.E.3d 694; In re L.R. 3d Dist. Defiance No. 4-

19-19, 2020-Ohio-2990, ¶ 10 (rejecting argument that trial court’s

dispositional order that imposed a five-year term of court probation and

committing him to DYS was “contradictory” and created “a conflict within

the juvenile code”).

      {¶22} Moreover, we do not believe that the juvenile statutes

obviously prohibit juvenile courts from committing a child to DYS’s legal

custody and imposing community control in the form of court supervised

probation. Juvenile courts have broad discretion to craft dispositions in
Washington App. No. 21CA18                                                     13


order to ensure that the child is rehabilitated. In re D.S., 148 Ohio St.3d 390,

2016-Ohio-7369, 71 N.E.3d 223, ¶ 20 (“A judge enjoys a great deal

of discretion in sentencing, particularly a juvenile court judge in fashioning a

rehabilitative disposition.”); In re Caldwell, 76 Ohio St.3d 156, 159, 666

N.E.2d 1367 (1996) (noting that predecessor statute to R.C. 2152.19(A)(8)

gave juvenile court “discretion to take ‘any’ steps * * * necessary to fully

and completely implement the rehabilitative disposition of a juvenile”).

Indeed, “[t]he principle underlying the juvenile justice system is to ‘combine

flexible decision-making with individualized intervention to treat and

rehabilitate offenders rather than to punish offenses.’ ” In re Anderson, 92

Ohio St.3d 63, 65, 748 N.E.2d 67 (2001), quoting Rossum, Holding

Juveniles Accountable: Reforming America’s ‘Juvenile Injustice System’, 22

Pepperdine L.Rev. 907, 912 (1995).”

      {¶23} To that end, R.C. 2152.19(A) gives juvenile courts broad

authority to impose “any” of the dispositional orders listed in the statute, “in

addition to any other disposition authorized or required.” R.C.

2152.19(A)(4)(a) and (b) allow a court to impose basic or intensive

probation, respectively, as a community control condition. In addition, R.C.

2152.16 grants juvenile courts the authority to commit a child to DYS.

Nothing in R.C. 2152.19(A) nor R.C. 2152.16 prohibits a juvenile court
Washington App. No. 21CA18                                                     14


from imposing both a DYS commitment and one of the dispositional

alternatives listed in R.C. 2152.19(A), such as probation as a community

control condition.

      {¶24} We recognize Appellant’s argument that R.C. 2152.22 limits a

juvenile court’s authority over a child when the court commits the child to

DYS’s legal custody. Appellant asserts that after a court commits a child to

DYS’s legal custody, any release made after the prescribed minimum

commitment is to be subject to DYS, not court, supervision. However, we

do not agree with Appellant that R.C. 2152.22 obviously prevented the trial

court from committing Appellant to DYS and also subjecting him to court

supervised probation upon his release.

      {¶25} R.C. 2152.22(A) begins by stating that “[w]hen a child is

committed to the legal custody of the department of youth services under

this chapter, the juvenile court relinquishes control with respect to the child

so committed, except as provided in divisions (B), (C), (D), and (H) of this

section or in sections 2152.82 to 2152.86 of the Revised Code.” Divisions

(B), (C), (D), and (H) specify the conditions under which the court may

release a child from DYS. R.C. 2152.82 to 2152.86 contain the statutes

regulating juvenile sex offender classifications.
Washington App. No. 21CA18                                                   15


      {¶26} The next paragraph of R.C. 2152.22(A) prevents DYS from

releasing or discharging a child before the prescribed minimum term of

commitment expires or before “the child’s attainment of 21 years of age,

except upon the order of a court pursuant to division (B), (C), or (D) of this

section or in accordance with section 5139.54 of the Revised Code.” R.C.

5139.54 contains provisions that authorize a medical release from DYS.

      {¶27} R.C. 2152.22(B)(1) governs judicial release during the first half

of a child’s prescribed minimum term or, if the court committed the child to

DYS until the child reaches the age of 21, during the first half of the

commitment beginning on the child’s first day of commitment and ending on

the child’s 21st birthday. The statute provides:

      Unless the court grants judicial release under division
      (D)(1)(b) of this section, the court that commits a
      delinquent child to the department of youth services may
      grant judicial release of the child to court supervision
      under this division during the first half of the prescribed
      minimum term for which the child was committed to the
      department or, if the child was committed to the
      department until the child attains twenty-one years of age,
      during the first half of the prescribed period of
      commitment that begins on the first day of commitment
      and ends on the child's twenty-first birthday, provided any
      commitment imposed under division (A), (B), (C), or (D)
      of section 2152.17 of the Revised Code has ended.
Washington App. No. 21CA18                                                    16


      {¶28} R.C. 2152.22(C)(1) applies when a court grants judicial release

during the second half of a child’s DYS commitment. The statute reads as

follows:

      Unless the court grants judicial release under division
      (D)(1)(b) of this section, the court that commits a
      delinquent child to the department of youth services may
      grant judicial release of the child to department of youth
      services supervision under this division during the second
      half of the prescribed minimum term for which the child
      was committed to the department or, if the child was
      committed to the department until the child attains twenty-
      one years of age, during the second half of the prescribed
      period of commitment that begins on the first day of
      commitment and ends on the child’s twenty-first birthday,
      provided any commitment imposed under division (A),
      (B), (C), or (D) of section 2152.17 of the Revised Code
      has ended.

      {¶29} R.C. 2152.22(D)(1) contains additional provisions that allow a

court to grant a child judicial release from DYS. The statute provides that

the court:

      may grant judicial release of the child under this division
      at any time after the expiration of one of the following
      periods of time:

      (a) Except as otherwise provided in division (D)(1)(b) of
      this section, if the child was committed to the department
      for a prescribed minimum period and a maximum period
      not to exceed the child’s attainment of twenty-one years,
      the court may grant judicial release of the child at any time
      after the expiration of the prescribed minimum term for
      which the child was committed to the department.
Washington App. No. 21CA18                                                    17


      (b) If the child was committed to the department for both
      one or more definite periods under division (A), (B), (C),
      or (D) of section 2152.17 of the Revised Code and a period
      of the type described in division (D)(1)(a) of this section,
      all of the prescribed minimum periods of commitment
      imposed under division (A), (B), (C), or (D) of section
      2152.17 of the Revised Code and the prescribed period of
      commitment of the type described in division (D)(1)(a) of
      this section shall be aggregated for purposes of this
      division, and the court may grant judicial release of the
      child at any time after the expiration of one year after the
      child begins serving the aggregate period of commitment.

      (2) If a court grants a judicial release of a child under
      division (D)(1) of this section, the release shall be a
      judicial release to department of youth services
      supervision, if the release is granted during a period
      described in division (C)(1) of this section, and the second
      and third paragraphs of division (C)(3) of this section
      apply regarding the release. In all other cases, the release
      shall be a judicial release to court supervision, and the
      second paragraph of division (B)(3) of this section applies
      regarding the release.

      {¶30} While little case law exists explaining the precise contours of

R.C. 2152.22(D), the author of Ohio Juvenile Law states that judicial release

following the expiration of the prescribed minimum term ordinarily “is to

court supervision.” Salvador, Ohio Juvenile Law, Section 22:4 (2021). The

statutory language contained in R.C. 2152.22(D)(2) supports the author’s

assertion. As written, the statute states:

      If a court grants a judicial release of a child under division
      (D)(1) of this section, the release shall be a judicial
      release to department of youth services supervision, if the
      release is granted during a period described in division
Washington App. No. 21CA18                                                    18


      (C)(1) of this section, and the second and third paragraphs
      of division (C)(3) of this section apply regarding the
      release. In all other cases, the release shall be a judicial
      release to court supervision, and the second paragraph of
      division (B)(3) of this section applies regarding the
      release.

(Emphasis added.)

      {¶31} Reading the statute in proper context shows that the judicial

release is to DYS if the court grants the child release during the period

defined in R.C. 2152.22(C)(1). If the court does not grant judicial release

during the period defined in R.C. 2152.22(C)(1) ― i.e., “[i]n all other cases”

― then “the release shall be a judicial release to court supervision.” As

indicated above, R.C. 2152.22(C)(1) governs judicial release during the

second half of confinement.

      {¶32} In the case at bar, the trial court did not grant Appellant judicial

release during the second half of his confinement. Instead, the court

committed Appellant to DYS for a minimum term of one year to a maximum

period not to exceed the age of 21. The court also indicated that upon

Appellant’s release from DYS, Appellant would be subject to court

supervision. R.C. 2152.22(D)(2) permits a court to order a child to be

subject to court supervision upon release from DYS when the child’s release

occurs after the period of minimum confinement has expired. Here, the

court ordered Appellant to be subject to court supervision at a yet-to-be-
Washington App. No. 21CA18                                                      19


determined time after the period of his minimum commitment expires.

Thus, Appellant’s assertion that R.C. 2152.22(D) prohibited the juvenile

court from placing him on court supervised probation is without merit.

Instead, as outlined above, the statute authorizes a juvenile court to release a

child from DYS subject to court supervision if the release occurs after the

child’s minimum period of confinement expires. We therefore are unable to

find that the trial court plainly erred by imposing a DYS commitment

followed by a period of court supervised probation after his release from

DYS.

       {¶33} Furthermore, even if we agreed with Appellant that the trial

court plainly erred by not ordering that he be released to DYS supervision

after his prescribed minimum commitment, we are unable to conclude that

the error results in a manifest injustice. Instead, the court’s disposition

appears designed to fulfill the overall goal of the juvenile code: “the goal of

the juvenile code is to rehabilitate, not to punish, while protecting society

from criminal and delinquent acts during rehabilitation.” Caldwell, 76 Ohio

St.3d at 158; accord R.C. 2152.01(A) (stating that the overriding purposes

for juvenile dispositions “are to provide for the care, protection, and mental

and physical development of children subject to this chapter, protect the

public interest and safety, hold the offender accountable for the offender’s
Washington App. No. 21CA18                                                      20


actions, restore the victim, and rehabilitate the offender”). We do not

believe that the court’s decision to commit Appellant to DYS, followed by a

period of court supervised probation, is manifestly unjust. Rather, the

juvenile court reasonably could have determined that this type of disposition

would have the best chance of rehabilitating Appellant while protecting

society from additional delinquent acts during rehabilitation. Given the

rehabilitative purposes of the juvenile system, we are unable to conclude that

any error the trial court may have committed would result in a manifest

injustice.

        {¶34} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s first and second assignments of error.

                     THIRD ASSIGNMENT OF ERROR

        {¶35} In his third assignment of error, Appellant contends that he did

not receive effective assistance of counsel. Specifically, Appellant asserts

that trial counsel was ineffective for failing to object to the trial court’s

dispositional order that committed him to DYS and that placed Appellant on

probation as a community control condition. Appellant contends that if trial

counsel had objected, then the trial court would have chosen to impose either

a DYS commitment or a community control sanction rather than imposing

both.
Washington App. No. 21CA18                                                        21


      {¶36} To prevail on a claim of ineffective assistance of counsel, a

delinquent child must establish (1) deficient performance by counsel, i.e.,

performance falling below an objective standard of reasonable

representation, and (2) prejudice, i.e., a reasonable probability that, but for

counsel’s errors, the result of the proceeding would have been different. See

e.g., Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80

L.Ed.2d 674 (1984); State v. Allen, 4th Dist. Pickaway No. 19CA31, 2021-

Ohio-648, ¶ 21. “In employing this standard we apply ‘a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional

assistance.’ ” State v. Day, 149 N.E.3d 122, 2019-Ohio-4816, ¶ 27 (4th

Dist.), quoting Strickland at 689. “The benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as

having produced a just result.” Strickland at 689.

      {¶37} Moreover, when addressing an ineffective assistance of counsel

claim, the reviewing court should not consider what, in hindsight, may have

been a more appropriate course of action. State v. Mammone, 139 Ohio

St.3d 467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 153; State v. McKnight, 4th

Dist. Vinton No. 07CA665, 2008-Ohio-2435, ¶ 70. Rather, the reviewing

court “must be highly deferential.” Strickland at 689. As the Strickland
Washington App. No. 21CA18                                                    22


court stated, the party challenging counsel’s effectiveness “must overcome

the presumption that, under the circumstances, the challenged action ‘might

be considered sound trial strategy.’ ” Id. at 689.

      {¶38} In the case at bar, we do not believe that Appellant has

demonstrated that trial counsel performed deficiently or that any deficient

performance affected the outcome of the proceedings. As we stated in our

discussion of Appellant’s first and second assignments of error, the juvenile

statutes gave the trial court broad discretion to craft an appropriate

disposition aimed at rehabilitation. We further determined that the trial

court’s disposition does not contravene the governing statutes. Therefore,

even if counsel had objected, the trial court still may have determined to

impose both a DYS commitment and a term of court supervision as a

community control condition. Consequently, even if counsel’s failure to

object constituted deficient performance, Appellant cannot establish that

counsel’s failure to object affected the outcome of the proceedings.

      {¶39} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s third assignment of error.

                                CONCLUSION

      {¶40} Having overruled Appellant’s three assignments of error, we

affirm the trial court’s judgment.
Washington App. No. 21CA18                   23




                             JUDGMENT AFFIRMED.
Washington App. No. 21CA18                                                      24


                             JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED. Appellee shall
recover any costs from Appellant.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Washington County Common Pleas Court – Juvenile Division, to carry
this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hess, J. and Wilkin, J. concur in Judgment and Opinion.

                                       For the Court,

                                       _________________________
                                       Jason P. Smith
                                       Presiding Judge

                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.